Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 6/22/21 has been entered.

3.	Claims 1 and 8 are objected to because of the following informalities:
a) Claim 1 line 9 recites “pre-stored …” but grammatically it should recite “pre-storing”.  Appropriate correction is required.
b) Claim 8 line 9 recites “pre-stored …” but grammatically it should recite “pre-storing” .  Appropriate correction is required.

4.	 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an acquiring portion acquiring…” and “a determining portion generating…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2011/0228962) and Parise et al (US 10,754,428). 
7. 	Regarding claim 1, a method for human-machine interaction, applied to a terminal (Figure 1, 4B, para 30-31 – note the computer system which sends output to the display and speakers), the method comprising acquiring an audio signal (abstract, para 12  – note how the speakers receive audio signal input from an audio source.  See also para 41, 64 and note the audio signal may also be received from a data stream or even inputted from a musical performance) and generating a tactile sensing signal and a visual sensing signal according to the audio signal (para 10, 27 for example show generating the tactile and visual sensing signals corresponding to the audio input.  See also para 28 which goes into further detail regarding the tactile and visual sensing signals and para 37 which goes into further detail regarding the visual mapping), wherein the tactile sensing signal is associated with the visual sensing signal (para 30 shows how the tactile and visual sensing signals are synchronized), the tactile sensing signal is used for providing a tactile stimulus to a user (see para 54-55 which show the tactile stimulus to the user for example), and the visual sensing signal is used for providing a visual stimulus to the user (see para 43-46 show the visual effects on the display as stimulus to the user for example).  The generating a tactile sensing signal and a visual sensing signal according to the audio signal comprises: extracting feature information of the audio signal and generating the tactile sensing signal and the visual sensing signal according to the feature information (para 10, 12, 35 – the visual display output vary in accordance with extracted features of the audio signal.  Para 150-152 show how the tactile sensing signal varies in accordance with extracted features of the audio signal).  Taylor shows determining a vibration state in the terminal according to the feature information (see again para 10, 12, 35 showing feature information such as amplitude being used to determine the vibration state), and generating the tactile sensing signal according to the vibration state in the terminal (in addition to para 10, 12, and 35, note that para 63 shows the tactile sensing signal is generated according to the vibration state which is synchronized with the audio signal), the vibration state comprising a vibration amplitude and a vibration frequency (as mentioned before in para 10, 12, 35, 63, the vibrations have an amplitude.  Para 55 and 65 show how the vibration state also includes a frequency, which in part is according to the audio signal).  Taylor does not go into the explicit details of pre-storing a corresponding relationship between feature information of the audio and the vibration state used to generate the tactile sensing signal such that the extracted feature information of the audio signal is matched with a corresponding relationship to generate the tactile sensing signal according to a matching result.  However, Parise does show pre-storing a corresponding relationship between feature information of the audio and the vibration state used to generate the tactile sensing signal (see para 27 and Figure 3 and note the mapping relationship between the audio signal features and the haptic signal.  This includes a frequency feature and thus the haptic signal involves a vibration) such that the extracted feature information of the audio signal is matched with a corresponding relationship to generate the tactile sensing signal according to a matching result (see para 26-27 and Figure 3 and note how the extracted audio signal feature is matched with the corresponding mapping relationship to generate the haptic/tactile sensing signal.  For example, the matched relationship may yield a non-linear tactile matching result).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, because it would provide an efficient way to generate a tactile sensing signal from corresponding audio signal features.  

8.	Regarding claim 3, the feature information comprises at least one of signal strength, frequency and amplitude (see again Taylor para 10, 12, 35 and note the how the visual display output and tactile signal vary in accordance with amplitude of the audio signal.  Taylor Para 150-152 also show how the tactile vibration varies according to frequency).   
9.	Regarding claim 4, generating a visual sensing signal according to the feature information comprises: determining an illuminating state of a light source according to the feature information and generating the visual sensing signal according to the illuminating state of the light source, the illuminating state involving color and brightness (Taylor para 12 and 37 shows how brightness of the illuminating state of the light source is mapped according to the amplitude of the audio signal.  Taylor para 43 shows how brightness and color are according to features of the audio signal including amplitude.  Also, Taylor 41 shows visualizing the light sources according to several features of audio signal). 

10.	Regarding claim 5, Taylor shows prior to said determining an illuminating state of a light source according to the feature information: determining, according to the feature information, the light source is in a turned-on state (for example, para 43 shows that the display is accessed and available through the monitor unit.  Para 41 also shows the display determined as responsive).

11.	Regarding claim 6, said acquiring an audio signal comprises: acquiring a local audio signal (Taylor para 35 for example shows the audio signal may be live real-time music. Taylor para 64 also shows how the audio signal may from a live performance).

12.	Regarding claim 7, said acquiring an audio signal comprises: receiving an audio signal sent by an external playback device (for example, Taylor para 35 shows the audio signal may be from a live real-time musical output, which is coming from some external playback device.  Taylor para 64 also shows how the audio signal may come from a live performance played or an entertainment center played on a sound system which produces an audio stream).

13.	Regarding claim 8, Taylor shows an apparatus for human-machine interaction, comprising: an acquiring portion acquiring an audio signal (abstract, para 12 – note how the speakers receive audio signal input from an audio source.  See also para 41, 64 and note the audio signal may also be received from a data stream or even inputted from a musical performance); and a determining portion generating a tactile sensing signal and a visual sensing signal according to the audio signal (para 10, 27 for example show generating the tactile and visual sensing signals corresponding to the audio input.  See also para 28 which goes into further detail regarding the tactile and visual sensing signals and para 37 which goes into further detail regarding the visual mapping), wherein the tactile sensing signal is associated with the visual sensing signal (para 30 shows how the tactile and visual sensing signals are synchronized), and wherein the tactile sensing signal is used for providing a tactile stimulus to a user (see para 54-55 which show the tactile stimulus to the user for example), and the visual sensing signal is used for providing a visual stimulus to the user (see para 43-46 show the visual effects on the display as stimulus to the user for example).  The generating a tactile sensing signal and a visual sensing signal according to the audio signal comprises: extracting feature information of the audio signal and generating the tactile sensing signal and the visual sensing signal according to the feature information (para 10, 12, 35 – the visual display output vary in accordance with extracted features of the audio signal.  Para 150-152 show how the tactile sensing signal varies in accordance with extracted features of the audio signal).  Taylor shows determining a vibration state in the terminal according to the feature information (see again para 10, 12, 35 showing feature information such as amplitude being used to determine the vibration state), and generating the tactile sensing signal according to the vibration state in the terminal (in addition to para 10, 12, and 35, note that para 63 shows the tactile sensing signal is generated according to the vibration state which is synchronized with the audio signal), the vibration state comprising a vibration amplitude and a vibration frequency (as mentioned before in para 10, 12, 35, 63, the vibrations have an amplitude.  Para 55 and 65 show how the vibration state also includes a frequency, which in part is according to the audio signal).  Taylor does not go into the explicit details of pre-storing a corresponding relationship between feature information of the audio and the vibration state used to generate the tactile sensing signal such that the extracted feature information of the audio signal is matched with a corresponding relationship to generate the tactile sensing signal according to a matching result.  However, Parise does show pre-storing a corresponding relationship between feature information of the audio and the vibration state used to generate the tactile sensing signal (see para 27 and Figure 3 and note the mapping relationship between the audio signal features and the haptic signal.  This includes a frequency feature and thus the haptic signal involves a vibration) such that the extracted feature information of the audio signal is matched with a corresponding relationship to generate the tactile sensing signal according to a matching result (see para 26-27 and Figure 3 and note how the extracted audio signal feature is matched with the corresponding mapping relationship to generate the haptic/tactile sensing signal.  For example, the matched relationship may yield a non-linear tactile matching result).  It would have been obvious to a person with ordinary skill in the art to have this in Taylor, because it would provide an efficient way to generate a tactile sensing signal from corresponding audio signal features.  

14.	Regarding claim 9, in addition to that mentioned for claim 1, Taylor shows a terminal comprising at least one processor and a memory communicatively connected with the at least one processor, wherein the memory stores an instruction executable by the at least one processor (see Figure 3 and para 30-31 which show the memory and processor which executes the instructions), and the instruction is executed by the at least one processor to cause the at least one processor to perform the method for human-machine interaction as described in claim 1 (see the rejection for claim 1 above).

15.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues the newly amended features, but Parise is brought in to show these.  Also, please note that on the second page of applicant’s remarks (the page is labeled “Page 6 of 8”) in lines 21-23, there appear to be several run-on sentences; Examiner interprets these lines as applicant attempting to summarize the amended features.  Nevertheless, Parise shows the pre-storage and comparison process of the audio signal features to generate the tactile signal, as explained in the Action above.
	With regard to the 112(f) statement of interpretation, please note that this is not a rejection, but a statement of how the claims are interpreted according to U.S.C. 112(f).  Nevertheless, applicant’s amendment does not change the claim interpretation of independent claim 8 under U.S.C. 112(f), because i) the term “portion” may also be considered a generic placeholder just like the term “module,” ii) the term is modified by functional language, and iii) the term is not modified by sufficient structure, material, or acts for performing the claimed function.

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Li (US 2017/0177144) shows a database storing correspondences between sound feature signals and a tactile types.
b) Luden (US 2009/0128306) associates haptic signals from a haptic event with video and audio information.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174